        Case 1:19-cv-02424-JPB Document 38 Filed 09/08/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

WILLIAM PERSICHETTI, on behalf :
of himself and all others similarly :
situated,                           :
                                    :
       Plaintiff,                   :
                                    :
V.                                  : Civil Action No. 1:19-CV-02424-JPB
                                    :
T-MOBILE USA, INC,                  :
                                    :
       Defendant.                   :
                                    :

           UNOPPOSED MOTION TO EXTEND TIME TO FILE
          PLAINTIFF’S MOTION FOR CLASS CERTIFICATION

      COMES NOW Plaintiff, pursuant to Fed. R. Civ. P. 6(b)(1)(A) and this

Court’s Local Rule 23.1B, on behalf of himself and all others similarly situated and

based upon the attached brief and materials of record, and respectfully submits his

Motion to Extend Time to File Plaintiff’s Motion for Class Certification.

Defendant has confirmed by email that it does not oppose the relief requested by

this motion.

      Plaintiff respectfully requests this Court to extend his to file his Motion for

Class Certification until six months after the opening of discovery as agreed upon

by the parties in the Joint Preliminary Plan. Doc. 17, p. 7.

                                          -1-
  Case 1:19-cv-02424-JPB Document 38 Filed 09/08/20 Page 2 of 2




Respectfully submitted,

                          SKAAR & FEAGLE, LLP

                          by:   /s/ Justin T. Holcombe
                                Justin T. Holcombe
                                Georgia Bar No. 552100
                                jholcombe@skaarandfeagle.com
                                Kris Skaar
                                Georgia Bar No. 649610
                                kskaar@skaarandfeagle.com
                                133 Mirramont Lake Drive
                                Woodstock, GA 30189
                                770 / 427-5600
                                404 / 601-1855 fax

                                James M. Feagle
                                Georgia Bar No. 256916
                                jfeagle@skaarandfeagle.com
                                2374 Main Street
                                Suite B
                                Tucker, GA 30084
                                404 / 373-1970
                                404 / 601-1855 fax
                                Daniel C. Girard (pro hac vice)
                                dgirard@girardsharp.com
                                Simon S. Grille (pro hac vice)
                                sgrille@girardsharp.com
                                GIRARD SHARP LLP
                                601 California Street, Suite 1400
                                San Francisco, California 94108
                                Tel: 415-981-4800
                                Fax: 415-981-4846

                                Counsel for Plaintiff and the Proposed
                                Class

                                  -2-
